                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    MID-CITY NEIGHBORHOOD                                     CIVIL ACTION
    ORGANIZATION, ET AL.

    VERSUS                                                       NO. 18-3705

    GUSMAN, ET AL.                                           SECTION “R” (4)



                         ORDER AND REASONS

       Plaintiffs Mid-City Neighborhood Organization, Orleans Parish Prison

Reform Coalition, Voice of the Experienced, Women with a Vision, Yvette

Thierry, and Don Everard move to remand this matter to the Orleans Parish

Civil District Court on the ground that removal was improper under the

federal officer removal statute.1 Because quasi-judicial immunity is not a

colorable defense when a federal court officer is sued only in his official

capacity, the Court finds that the federal officer removal statute is

inapplicable in this action and grants plaintiffs’ motion.




1      R. Doc. 12.
I.    BACKGROUND

      A.     Plaintiffs’ Complaint

      This case arises from the Orleans Parish Sheriff’s Office’s (OPSO)

alleged use of a temporary detention center. 2 Plaintiffs allege that a 2011

ordinance by the New Orleans City Council mandated that a proposed new

jail facility in Orleans Parish could not exceed 1,438 beds.3 The ordinance

allegedly also required the city to demolish or decommission a temporary

detention center within 18 months after the new jail opened. 4 Plaintiffs state

that the temporary detention center was constructed to house inmates while

the new jail facility was built. 5 Plaintiffs assert that the new 1,438-bed jail

facility—the Orleans Justice Center—became fully operational in October

2015.6     The city ordinance thus allegedly required that the temporary

detention center be decommissioned or demolished by April 2017. 7 But

plaintiffs allege that on June 29, 2017, the New Orleans Department of Safety

and Permits issued a Temporary Occupancy Certificate allowing the OPSO

to continue housing inmates at the temporary detention center. 8 Plaintiffs


2     R. Doc. 1-1.
3     Id. at 10 ¶¶ 48-49.
4     Id. at 11 ¶¶ 52-53.
5     Id. ¶ 54.
6     Id. ¶ 56.
7     Id. ¶ 57.
8     Id. ¶ 58.
                                       2
allege that the OPSO “began housing inmates in [the temporary detention

center] beginning in July 2017.” 9

      On March 14, 2018, plaintiffs filed the present lawsuit in the Civil

District Court for the Parish of Orleans.10 Plaintiffs allege that the New

Orleans Department of Safety and Permits issued the Temporary Occupancy

Certificate ultra vires and that the OPSO’s continued use of the temporary

detention center violates the city ordinance.11 Plaintiffs seek (1) a declaratory

judgment that the Temporary Occupancy Certificate was issued ultra vires;

(2) an injunction enjoining defendants from violating the city ordinance; (3)

reasonable attorneys’ fees and all costs plaintiffs incur in the proceeding; and

(4) any other general and equitable relief the Court may deem appropriate. 12

Plaintiffs named as defendants (1) Sheriff Marlin Gusman, in his official

capacity as Sheriff of the Parish of Orleans; (2) Darnley R. Hodge, in his

official capacity as the Compliance Director of the Orleans Parish Prison

(Compliance Director), (3) Jared E. Munster, in his official capacity as




9     Id. ¶ 59. Plaintiffs do not explain whether the OPSO continued to
house inmates at the temporary detention center from April 2017 until the
Department of Safety and Permits issued the Temporary Occupancy
Certificate in late June 2017.
10    Id. at 1.
11    Id. at 11 ¶¶ 58-59.
12    Id. at 15.
                                     3
Director of the City of New Orleans Department of Safety and Permits, and

(4) the City of New Orleans. 13

      B.      Defendants’ Notice of Removal

      On April 9, 2018, defendants removed the case to this Court. 14

Defendants assert that removal is proper under the federal officer removal

statute because Hodge, in his role as the court-appointed Compliance

Director, is an “officer of the courts of the United States.” 15 See 28 U.S.C. §

1442(a)(3).

      Hodge’s role as the Compliance Director stems from a Stipulated Order

in Jones v. Gusman, No. 12-859. In Jones, individuals incarcerated at the

Orleans Parish Prison filed a class action lawsuit against Sheriff Gusman

alleging they were subject to unconstitutional conditions of confinement.

No. 12-859 (E.D. La. Apr. 2, 2012). In June 2013, the court approved a

Consent Judgment between plaintiffs, Sheriff Gusman, and intervenor the

United States. Jones, No. 12-859 (E.D. La. June 6, 2013). The Consent

Judgment set forth policies and procedures that the Orleans Parish Prison

must adopt to protect the constitutional rights of prisoners. Id. at 5. The

parties were ordered to select a monitor jointly to oversee implementation of


13    Id. at 1, 9 ¶ 42
14    R. Doc. 1.
15    Id. at 6.
                                       4
the agreement. Id. at 44. In April 2016, the plaintiffs and the United States

moved for a court-appointed receiver to take control of the Orleans Parish

jail facilities, arguing that Sheriff Gusman had failed or refused to comply

with the Consent Judgment. Jones, No. 12-859 (E.D. La. Apr. 25, 2016). In

June 2016, the parties agreed to a Stipulated Order that created the position

of Compliance Director. Jones, No. 12-859 (E.D. La. June 21, 2016). In

January 2018, after the first Compliance Director resigned, the court

appointed Hodges as the Acting Compliance Director, effective February 19,

2018. Jones, No. 12-859 (E.D. La. Jan. 29, 2018).

      Plaintiffs have moved to remand this proceeding to the Orleans Parish

Civil District Court. 16 Defendants oppose the motion. 17



II.   LEGAL STANDARD

      The federal officer removal statute provides, in relevant part:

      (a) A civil action or criminal prosecution that is commenced in a
      State court and that is against or directed to any of the following
      may be removed by them to the district court of the United States
      for the district and division embracing the place wherein it is
      pending: . . .
      (3) Any officer of the courts of the United States, for or relating
      to any act under color of office or in the performance of his
      duties.


16    R. Doc. 12.
17    R. Doc. 21.
                                      5
28 U.S.C. § 1442(a)(3). The Supreme Court has explained that the purpose

of the federal officer removal statute is to protect the lawful activities of the

federal government from undue state interference.          See Willingham v.

Morgan, 395 U.S. 402, 406 (1969). Because the federal government “can act

only through its officers and agents,” it has a strong interest in ensuring that

the states do not hinder those officers in the execution of their duties. Id.

(quoting Tennessee v. Davis, 100 U.S. 257, 263 (1880)). If federal officers

acting within the scope of their authority “can be arrested and brought to

trial in a State court, for an alleged offense against the law of the State, yet

warranted by the Federal authority they possess, and if the general

government is powerless to interfere at once for their protection . . . the

operations of the general government may at any time be arrested at the will

of one of its members.” Id. (quoting Davis, 100 U.S. at 263); see also Watson

v. Philip Morris Cos., 551 U.S. 142, 148 (2007) (“As Senator Daniel Webster

explained [in 1833], where state courts might prove hostile to federal law,

and hence to those who enforced that law, the removal statute would ‘give a

chance to the [federal] officer to defend himself where the authority of the

law was recognized.’”) (quoting 9 Cong. Deb. 461 (1833)).

      Because of its broad language and unique purpose, the federal officer

removal statute has been interpreted to operate somewhat differently than

                                       6
the general removal provision. Unlike the general removal statute, which

must be “strictly construed in favor of remand,” Manguno v. Prudential

Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002), the federal officer

removal provision must be liberally interpreted. Watson, 551 U.S. at 147.

Also unlike the general removal provision, there is no requirement in the

federal officer removal provision that the district court have original

jurisdiction over the plaintiff’s claim. See Jefferson County, Alabama v.

Acker, 527 U.S. 423, 430-31 (1999). A case against an officer of the federal

courts may be removed even if a federal question arises as a defense rather

than as a claim apparent from the face of the plaintiff’s well-pleaded

complaint. Id.

      Accordingly, in order to qualify for removal, an officer of the federal

courts must (1) “raise a colorable federal defense,” and (2) “establish that the

suit is ‘for an act under color of office.’” Id. at 431 (emphasis in original)

(quoting 28 U.S.C. § 1442(a)(3)). Courts have construed the colorable

defense requirement broadly, “recognizing that ‘one of the most important

reasons for removal is to have the validity of the defense of official immunity

tried in a federal court.’” Id. (quoting Willingham, 395 U.S. at 407). Courts

therefore “do not require the officer virtually to ‘win his case before he can

have it removed.’” Id. (quoting Willingham, 395 U.S. at 407). As in all cases,


                                       7
the party asserting federal jurisdiction in a case removed under Section 1442

bears the burden of establishing that jurisdiction exists. Winters v. Diamond

Shamrock Chem. Co., 149 F.3d 387, 398 (5th Cir. 1998).



III. DISCUSSION

       Defendants argue that removal is proper because Hodge may raise the

colorable federal defense of quasi-judicial immunity. 18 Judges are protected

by absolute immunity in the exercise of their judicial functions. See Butz v.

Economou, 438 U.S. 478, 509 (1978); Imbler v. Pachtman, 424 U.S. 409,

422–23 (1976); Pierson v. Ray, 386 U.S. 547, 554 (1967). The Supreme

Court has also extended absolute immunity to certain other “quasi-judicial”

administrative officers who perform functions closely associated with the

judicial process. See Butz, 438 U.S. at 513.

      Plaintiffs argue in their motion to remand that the defense of quasi-

judicial immunity is unavailable to Hodge because their complaint seeks only

injunctive and declaratory relief.19 Plaintiffs cite Holloway v. Walker, 765

F.2d 517, 525 (5th Cir. 1985)—which involved a claim brought under 42


18    R. Doc. 1 at 7; R. Doc. 21 at 8-14.
19    R. Doc. 12-1 at 6. Plaintiffs do not mention in their motion that they
also seek “reasonable attorney fees and all costs” incurred in the proceedings,
in addition to injunctive and declaratory relief. See R. Doc. 1-1 at 15. But the
Court’s decision does not turn on the nature of the relief plaintiffs seek.
                                        8
U.S.C. § 1983—for the proposition that this defense is only applicable to

claims for damages.20 Defendants respond that Holloway and the Supreme

Court case it relied upon, Pulliam v. Allen, 466 U.S. 522 (1984), were

“superseded” by the Federal Court Improvement Act of 1996 (FCIA). 21 The

FCIA amended 42 U.S.C. § 1983 to establish that “in any action brought

against a judicial officer for an act or omission taken in such officer’s judicial

capacity, injunctive relief shall not be granted unless a declaratory decree

was violated or declaratory relief was unavailable.” Pub. L. No. 104-317, 110

Stat. 3847.

      But neither party addresses controlling precedent establishing that

even after the FCIA, the defense of quasi-judicial immunity is not available

to a defendant sued only in his official capacity, regardless of whether the

suit is for monetary damages, injunctive relief, or declaratory relief. See

Turner v. Houma Mun. Fire & Police Civil Serv. Bd., 229 F.3d 478, 483 (5th

Cir. 2000) (“[D]efenses such as absolute quasi-judicial immunity, that only

protect defendants in their individual capacities, are unavailable in official-

capacity suits.”); see also Hafer v. Melo, 502 U.S. 21, 25 (1991) (holding that

“officials sued in their personal capacities, unlike those sued in their official




20    R. Doc. 12-1 at 6.
21    R. Doc. 21 at 10.
                                        9
capacities, may assert personal immunity defenses”); Kentucky v. Graham,

473 U.S. 159, 166-67 (1985) (stating that “[i]n an official capacity action . . .

[immunity] defenses are unavailable,” and that “[t]he only immunities that

can be claimed . . . are forms of sovereign immunity that the entity . . . may

possess”).

      In Turner, which was decided four years after the FCIA was enacted,

the Fifth Circuit addressed whether members of the Houma Municipal Fire

and Police Service Board could assert quasi-judicial immunity for their

adjudicative actions as a defense to the plaintiff’s § 1983 claim. 229 F.3d at

479-81. The plaintiff alleged that the Board and its members discriminated

against him on the basis of his race, and he sought compensatory and

punitive damages, as well as injunctive relief and a declaration that the

defendants’ actions violated his constitutional rights. Id. at 481. The plaintiff

made clear in an interrogatory that he was asserting only official-capacity

claims against the Board members. Id.

      The Fifth Circuit noted that courts often discuss personal immunity

defenses like quasi-judicial immunity “without clearly articulating to whom

and in which capacity those defenses applied.” Id. at 485. But the court held

that a “precise reading” of Fifth Circuit case law indicated that the defense of

quasi-judicial immunity was not available to defendants sued only in their


                                       10
official capacities. Id. at 484. This rule is rooted in the fact that “official

capacity suits generally represent only another way of pleading an action

against an entity of which an officer is an agent.” Id. at 483 (quoting

Graham, 473 U.S. at 165). Accordingly, “a § 1983 suit naming defendants

only in their ‘official capacity’ does not involve personal liability to the

individual defendant,” rendering a personal immunity defense inapplicable.

Id. Courts in this circuit have consistently applied Turner to find that

personal immunity defenses cannot be asserted in the context of an official-

capacity claim. See, e.g., Stallworth v. Slaughter, 436 F. App’x 337, 340 (5th

Cir. 2011) (“[U]nder Supreme Court case law, the personal defense of

qualified immunity does not apply to official-capacity claims.”); Cain v. City

of New Orleans, 184 F. Supp. 3d 379, 391 n.54 (E.D. La. 2016) (in the context

of claims against state judicial officers, noting that “[a]bsolute immunity

does not apply to claims against a defendant in his official capacity”).

      Here, the case caption in plaintiffs’ petition explicitly states that Hodge

is sued only in his official capacity as the Compliance Director. 22 And when

viewing plaintiffs’ petition as a whole, it is clear the real party in interest is

the entity Hodge oversees—the Orleans Parish Prison.             The only relief

plaintiffs specifically seek from Hodge is an injunction enjoining him “and


22    R. Doc. 1-1 at 1.
                                       11
the Orleans Parish Sheriff’s Office” from continuing to violate the city

ordinance. 23 Plaintiffs’ action is thus plainly an attempt to stop the Orleans

Parish Prison and OPSO from taking certain actions, which indicates the suit

is against Hodge in his official, rather than personal, capacity. Graham, 473

U.S. at 165-66 (official-capacity suits “represent only another way of pleading

an action against an entity of which an officer is an agent” (quoting Monell

v. New York City Dep’t of Social Servs., 436 U.S. 658, 690 n.5 (1978))).

Removal is therefore improper because Hodge is sued only in his official

capacity and thus cannot raise the federal defense of quasi-judicial

immunity. See Turner, 229 F.3d at 481-83; Graham, 473 U.S. at 165-67.

      Granting plaintiffs’ motion to remand is consistent with the Court’s

responsibility to interpret the officer removal statute broadly.             See

Willingham, 395 U.S. at 407. While the test for removal under § 1442(a)(3)

is broader than the test for quasi-judicial immunity, see id. at 405, a

defendant cannot remove a case under the statute by simply asserting a

possible federal defense that is facially inapplicable. See Mesa v. California,

489 U.S. 121, 133 (1989) (ruling that the officer removal statute did not justify

removal when defendants “have not and could not present an official

immunity defense” to their criminal prosecution). The Supreme Court has


23    Id. at 15.
                                       12
refused to “divorce the federal official immunity defense from the pleadings

required to allege it,” because doing so would in effect “transform those

pleading requirements into an independent basis for jurisdiction.”            Id.

Where, as here, defendants fail to present a federal immunity defense that

could conceivably apply, it is proper to grant plaintiffs’ motion to remand.

      Lastly, defendants note that the Ninth Circuit affirmed a district court’s

exercise of jurisdiction in an analogous case brought against a court-

appointed receiver for the California Department of Corrections and

Rehabilitation. 24 See Med. Dev. Int’l v. Cal. Dep’t of Corr. & Rehab., 585

F.3d 1211 (9th Cir. 2009). In Medical Development International, the

plaintiff’s only remaining claims against the receiver were against him in his

official capacity. Id. at 1219. The Ninth Circuit affirmed the district court’s

exercise of jurisdiction, but ultimately ruled that under the particular

circumstances of that case, the receiver was not entitled to the defense of

judicial immunity. Id. at 1221-22. The Ninth Circuit’s opinion implied that

there could be times under that Circuit’s precedent where a court officer

could employ the defense of judicial immunity when he is sued only in his

official capacity. But this Court is bound by the Fifth Circuit’s explicit ruling

that the defense of quasi-judicial immunity is not available to defendants


24    R. Doc. 21 at 14.
                                       13
sued only in their official capacities. Turner, 229 F.3d at 483. And when

clear precedent bars a defendant from raising a defense, that defense is not

“colorable” for the purposes of the officer removal statute. Mesa, 489 U.S.

at 133.

      Because defendants’ notice of removal fails to state a colorable federal

defense, removal under 28 U.S.C. § 1442(a) is improper.



IV.   CONCLUSION

      For the foregoing reasons, plaintiffs’ motion to remand is GRANTED.



          New Orleans, Louisiana, this _____
                                        5th  day of October, 2018.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




                                     14
